                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

     UNITED STATES OF AMERICA             )
                                          )             DOCKET NO. 5:19CR022-MOC
              v.                          )
                                          )             GOVERNMENT’S AMENDED
     1) GREG E. LINDBERG                  )             EXHIBIT LIST
     2) JOHN D. GRAY                      )
     3) JOHN V. PALERMO                   )
     ____________________________________ )


NO.          ITEM                                                   ID’D   REC’D   WITNESS

                              DOCUMENTS

 1     8/2/17 Text Message John Gray/Hal Weatherman

 2     8/2/17-8/8/17 Text Message John Gray/Robin Hayes

 3     reserved

 4     8/8/17-8/15/17 Text Message John Gray/Heather Whillier

 5     10/10/17 Email from Palermo to Perkins (USA-2182-83)

 6     10/12/17 Text Message John Gray/Robin Hayes

 7     11/16/17 Email from Hayes to Gray (USA-819403-6)

 8     11/17/17 Text Message John Gray/Greg Lindberg

 9     11/18/17 Text Message John Gray/Robin Hayes

10     11/18/17 Text Message John Gray/Joyce Kohn

11     11/18/17 Text Message John Gray/Mike Causey

12     11/18/17 Text Message John Gray/Greg Lindberg



                                             Page | 1




         Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 1 of 10
NO.         ITEM                                                   ID’D   REC’D   WITNESS

13    11/18/17-11/19/17 Text Message John Gray/John Palermo

14    11/21/17 Text Message John Gray/Mike Causey

15    8/22/17 & 11/21/17 Checks to NCGOP (USA-01103987; USA-
      1104000)

16    11/21/17 Text Message John Gray/Greg Lindberg

17    11/22/17 Text Message John Gray/Joyce Kohn

18    11/22/17 Text Message John Gray/Greg Lindberg/Rod
      Perkins/John Palermo

19    11/22/17 Email from Palermo to Lindberg, Gray, Hensley and
      Perkins (USA-39178)

20    11/22/17 Text Message John Gray/Mike Causey

21    11/27/17-11/28/17 Text Message John Gray/Mike Causey

22    11/28/17 Text Message John Gray/John Palermo

23    11/29/17 Text Message John Gray/Mike Causey

24    11/29/17 Text Message John Gray/John Palermo

25    11/30/17 Email from Hensley to Palermo, Lindberg, Gray and
      Perkins (USA-39089-90)

26    12/4/17 Text Message John Gray/John Palermo

27    12/4/17 Email from Palermo to Gray and Lindberg (USA-
      196937)

28    12/4/17 Email from Palermo to Perkins (USA-2261)

29    1/29/18-1/30/18 Text Message John Gray/Mike Causey

30    1/30/18 Text Message John Gray/Greg Lindberg
                                            Page | 2




       Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 2 of 10
NO.         ITEM                                                      ID’D   REC’D   WITNESS

31    2/2/18 Email from Palermo to Lindberg, Gray, Hensley, Herwig,
      and Stewart (USA-1774-77)

32    2/4/18 Text Message John Gray/John Palermo

33    2/4/18 Text Message John Gray/Mark Walker

34    2/4/18 Text Message John Palermo/Mark Walker

35    2/4/18 Text Message John Gray/John Palermo

36    2/5/18 Text Message John Gray/Mark Walker

37    2/5/18 Text Message John Gray/Greg Lindberg

38    2/5/18 Check to Mark Walker Victory Fund (USA-1104075)

39    reserved

40    2/7/18 Text Message John Gray/John Palermo

41    2/12/18 Email from Palermo to Lindberg and Gray (USA-2362-66)

42    2/24/18-3/1/18 Text Message John Gray/Mike Causey

43    2/25/18 Email from Palermo to Gray (USA-2237829)

44    3/1/18 Email from Gray to Palermo (USA-394-96)

45    3/13/18 Email from Palermo to Causey (USA-2237838)

46    3/13/18 Text Message John Gray/John Palermo

47    3/13/18 Email from Gray to Palermo (USA-549-50)

48    3/22/18 Email from Perkins to Lindberg (USA-936505)

49    4/17/18-4/18/18 Text Message John Gray/Mike Causey



                                             Page | 3




       Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 3 of 10
NO.         ITEM                                                    ID’D   REC’D   WITNESS

50    4/28/18 Text Message John Gray/Mike Causey

51    5/2/18 Text Message John Gray/Greg Lindberg

52    5/2/18-5/7/18 Text Message John Gray/Mike Causey

53    5/16/18 Check to NCGOP (USA-1104089)

54    5/16/18 Causey text to Lindberg (USA-175289)

55    5/16/18 Text Message John Gray/John Palermo

56    5/22/18 Email from Palermo to Causey (USA-2237985)

57    5/22/18 Cell phone screen shot (USA-2236967)

58    5/28/18 Cell phone screen shot (USA-2236968)

59    5/29/18 Text Message John Gray/Mike Causey

60    5/29/18 Email from Lindberg to Palermo, Gray, and Rinebold
      (USA-375-76)

61    5/29/18 Email from Gray to Hayes, Lindberg, and Palermo
      (USA-2237643-44)

62    5/30/18 Email from Gray to Palermo (USA-2237646)

63    5/30/18 Text Message John Gray/Robin Hayes

64    5/30/18 Email from Lindberg, Perkins, Hensley, and Luecke
      (USA-2181512-13)

65    5/31/18-6/14/18 Text Message John Gray/Mike Causey

66    6/4/18 Email from Lindberg to Palermo and Gray (USA-936014)

67    6/6/18 Email from Palermo to Gray (USA-196844-45)



                                             Page | 4




       Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 4 of 10
NO.         ITEM                                                        ID’D   REC’D   WITNESS

68    6/7/18 Email from Lindberg to Palermo and Gray (USA-1254)

69    6/8/18 Check to NC Growth and Prosperity Committee (USA-
      1103914)

70    6/8/18 Check to NC Growth and Prosperity Alliance (USA-1103912)

71    6/11/18 Email from Palermo to Lindberg and Gray (USA-2059)

72    6/29/18 Email from Lindberg to Perkins

73    6/29/18 Text Message John Gray/Greg Lindberg

74    6/25/18-7/7/18 Text Message John Gray/Mike Causey

75    7/4/18 Email from Lindberg to Palermo and Gray (USA-8670-71)

76    7/6/18 Email from Gray to Lindberg and Palermo (USA-6321-22)

77    7/9/18 Text Message John Gray/Mike Causey

78    7/9/18 Text Message John Palermo/Mark Walker

79    7/9/19 Text Message John Gray/John Palermo

80    7/11/18 Email from Lindberg to Perkins (USA-2237273)

81    7/13/18 Email from Palermo to Lindberg, Gray, and Perkins
      (USA-936070)

82    7/15/18 Text Message John Palermo/Greg Lindberg

83    7/17/18 Email from Lindberg to Palermo and Gray (USA-441-42)

84    7/17/18 Text Message John Gray/Mike Causey

85    7/25/18 Text Message John Palermo/Greg Lindberg

86    7/25/18 Text Message John Gray/Tim Moore

                                               Page | 5




       Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 5 of 10
NO.         ITEM                                                    ID’D   REC’D   WITNESS

87    7/25/18 Text Message John Gray/Mike Causey

88    7/26/18 Text Message John Gray/John Palermo

89    7/31/18 Text Message Greg Lindberg/John Palermo

90    8/1/18 Cell phone screen shot (USA-2236952)

91    8/2/18 Email from Palermo to Gray and Lindberg (USA-936080)

92    8/3/18 Text Message John Gray/John Palermo

93    8/3/18 Text Message John Gray/Greg Lindberg

94    8/3/18 Email from Palermo to Hayes (USA-2542-43)

95    8/3/18 Email from Lindberg to Palermo (USA-938001-2)

96    8/3/18 Text Message John Gray/Robin Hayes

97    8/4/18 Text Message John Gray/John Palermo

98    8/6/18 Text Message John Gray/Mike Causey

99    8/9/18 Text Message John Gray/John Palermo

100   8/14/18 Email from Palermo to McCrory, Gray, and Perkins
      (USA-84702-703)

101   8/27/18 Email from Palermo to Lindberg, Gray, Perkins, and
      McCrory (USA-1930-34)

102   PowerPoint Presentation (USA-2247818-837)

103   North Carolina General Statute § 58-2-25

104   6/1/18 Bank of America Statement (USA-855337-344)

105   7/1/18 Bank of America Statement (USA-855399-404)

                                                 Page | 6




       Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 6 of 10
NO.           ITEM                                                     ID’D   REC’D   WITNESS

106    6/18 Wells Fargo Deposit (USA-1103911-14)

107    6/11/18 Wells Fargo Statement (USA-1103950-53)

108    6/11/18 Wells Fargo Statement (USA-1103938-41)

109    Notices of Award (USA-2237052-64)

110    Lindberg Handwritten Notes (USA-176455-64; 175737; 176389-
       392; 176465-66)

                                RECORDINGS

111    1/27/18 – Call with Gray (entire call)

111a   1/27/18 – Transcript

112a   2/14/18 – Transcript

112b   2/14/18 – Meeting with Lindberg and Gray (Clip #1 - 10:03:00-
       10:07:50)

112c   2/14/18 – Meeting with Lindberg and Gray (Clip #2 - 10:10:28-
       10:15:30)

112d   2/14/18 – Meeting with Lindberg and Gray (Clip #3 - 10:20:26-
       10:30:23)

112e   2/14/18 – Meeting with Lindberg and Gray (Clip #4 - 10:42:16-
       10:47:22)

113a   3/5/18 – Transcript (meeting)

113b   3/5/18 – Meeting with Lindberg, Gray, and Palermo (Clip 1 –
       CM 11:29:22-11:34:32)

113c   3/5/18 – Meeting with Lindberg, Gray, and Palermo (Clip #2 -
       CM 11:52:37-end)



                                                Page | 7




        Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 7 of 10
NO.           ITEM                                                    ID’D   REC’D   WITNESS

113d   3/5/18 – Meeting with Lindberg, Gray, and Palermo (Clip #3 -
       KF 12:01:54-12:07:10)

114a   3/5/18 – Transcript (call)

114b   3/5/18 – Call with Gray (Clip #1 - 0-0:56; 13:42)

114c   3/5/18 – Call with Gray (Clip #2 - 13:42-20:18)

114d   3/5/18 – Call with Gray (Clip #3 - 24:41-28:21)

114e   3/5/18 – Call with Gray (Clip #4 - 32:46-38:10)

115    3/27/18 – Meeting with Lindberg, Gray, Palermo, and Hensley
       (15:53:05-16:18:00)

115a   3/27/18 – Transcript

116    3/29/18 – Call with Gray (7:05-13:25)

116a   3/29/18 – Transcript

117    5/2/18 – Call with Lindberg (entire call)

117a   5/2/18 – Transcript

118    5/16/18 – Meeting with Lindberg and Gray (14:55:20-15:29:23)

118a   5/16/18 – Transcript (meeting)

119    5/16/18 – Call with Gray (start-14:30)

119a   5/16/18 – Transcript (call)

120a   5/21/18 – Transcript

120b   5/21/18 – Call with Gray (Clip #1 - 4:25-12:17)

120c   5/21/18 – Call with Gray (Clip #2 - 32:40-end)

                                                   Page | 8




         Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 8 of 10
NO.           ITEM                                                     ID’D   REC’D   WITNESS

121    5/29/18 – Meeting with Lindberg and Gray with call to Palermo
       (17:06:30-17:37:15)

121a   5/29/18 – Transcript

122    6/13/18 – Call with Gray (13:10-end)

122a   6/13/18 – Transcript

123    6/19/18 – Call with Gray (3:30-6:52)

123a   6/19/18 – Transcript (call)

124    6/19/18 – Meeting with Lindberg and Gray (1:10-16:34)

124a   6/19/18 – Transcript (meeting)

125    7/9/18 – Call with Gray (entire call)

125a   7/9/18 – Transcript

126    7/11/18 – Call with Palermo (entire call)

126a   7/11/18 - Transcript

127a   7/25/18 - Transcript

127b   7/25/18 – Meeting with Lindberg and Gray with call to Hayes
       (Clip # 1 - 17:07:44-17:46:04)

127c   7/25/18 – Meeting with Lindberg and Gray with call to Hayes
       (Clip # 2 - 17:07:44-17:46:04)

127d   7/25/18 – Meeting with Lindberg and Gray with call to Hayes
       (Clip # 3 - 17:07:44-17:46:04)

128    8/2/18 – Call with Gray (entire call)

128a   8/2/18 – Transcript


                                                   Page | 9




         Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 9 of 10
The government reserves the right to add additional exhibits other than those listed herein as may
be referred to in the government's case file or as may come to the attention of the government
subsequent to the preparation of this list. The government further reserves the right to withdraw
any exhibits listed herein at trial or prior thereto.

RESPECTFULLY SUBMITTED, this day February 20, 2020.

                                                    R. ANDREW MURRAY
                                                    UNITED STATES ATTORNEY



                                                    //s// William Stetzer
                                                    Assistant United States Attorney
                                                    NC Bar Number: 26983
                                                    Suite 1650, Carillon Building
                                                    227 West Trade Street
                                                    Charlotte, North Carolina 28202
                                                    Telephone: (704) 344-6222
                                                    Fax: (704) 344-6629
                                                    E-mail: William.Stetzer@usdoj.gov

                                                    /s/ Dana O. Washington
                                                    Dana O. Washington
                                                    Assistant United States Attorney
                                                    VA Bar Number 31981
                                                    United States Attorney’s Office - WDNC
                                                    227 West Trade Street, Suite 1650
                                                    Charlotte, North Carolina 28202
                                                    Telephone: (704) 338-3134
                                                    Facsimile: (704) 344-6629
                                                    E-mail: Dana.Washington@usdoj.gov




                                            Page | 10




    Case 5:19-cr-00022-MOC-DSC Document 167 Filed 02/20/20 Page 10 of 10
